Citation Nr: 0105437	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  97-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for arthritis of the 
neck and legs.

3.  Entitlement to an increased disability evaluation for 
service-connected residuals of back injury, including 
degenerative changes, currently rated as 40 percent 
disabling.

4. Entitlement to a compensable disability evaluation, prior 
to September 28, 1999, for service-connected residuals of 
fractured left (minor) humerus.

5.  Entitlement to an increased disability evaluation in 
excess of 20 percent, from September 28, 1999, for service-
connected residuals of fractured left (minor) humerus.

6.  Entitlement to an increased disability evaluation for 
service-connected residuals of fractured left (minor) radius 
with mild degenerative spurring of the left elbow, currently 
rated as 10 percent disabling.

7.  Entitlement to a compensable disability evaluation for 
service-connected residuals of skin graft, right iliac crest.

8.  Entitlement to an increased disability evaluation for 
service-connected left (minor) radial nerve palsy, currently 
rated as 20 percent disabling.

9.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied the 
appellant's claims for: (1) service connection for post-
traumatic stress disorder (PTSD); (2) service connection for 
arthritis of the back, left arm, both legs and neck; (3) an 
increased disability evaluation in excess of 40 percent for 
service-connected residuals of back injury; (4) an increased 
(compensable) disability evaluation for service-connected 
residuals of fractured left (minor) humerus; (5) an increased 
disability evaluation in excess of 10 percent for service-
connected residuals of fractured left (minor) radius; (6) an 
increased (compensable) disability evaluation for service-
connected residuals of skin graft, right iliac bone crest; 
(7) an increased disability evaluation in excess of 20 
percent for service-connected left (minor) radial nerve 
palsy; and (8) entitlement to individual unemployability.

The case was previously before the Board in June 1999, when 
it was remanded for further development, including medical 
examinations and opinions.  The Board's remand also 
instructed the RO to seek clarification from the appellant 
regarding the issues he sought to have reviewed on appeal.  
In August 1999, in response to correspondence from the RO, 
the appellant filed a statement noting his desire to appeal 
all of the issues identified above.

In April 2000, the RO issued a rating decision that granted 
service connection for arthralgia, left wrist, and assigned 
thereto an initial disability evaluation of 10 percent, 
effective September 28, 1999.  Accordingly, the appellant's 
appeal with respect to this issue is deemed to be satisfied.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
RO further noted that the appellant's claims for service 
connection for arthritis of the back and left arm were 
previously considered as integral parts of his service-
connected back and left arm disorders.  For the sake of 
clarity, the RO also recharacterized these conditions as 
service-connected residuals of back injury, including 
degenerative changes, and service-connected residuals of 
fractured left (minor) radius with mild degenerative spurring 
of the left elbow.

The following issues: (1) entitlement to service connection 
for PTSD, 
(2) entitlement to service connection for arthritis of the 
neck and legs, and (3) entitlement to a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities, will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the increased disability rating 
issues on appeal.

2.  The veteran's service-connected residuals of back injury, 
including degenerative changes, are currently manifested by: 
forward flexion to 10 degrees; backward extension to 5 
degrees; bilateral side-bending to 5 degrees; no rotation; 
normal strength and muscle tone in the lower extremities; no 
swelling, muscle spasm, ankylosis or fixation, subluxation, 
lateral instability, dislocation, or deformity; and 
subjective complaints of severe back pain; with X-ray 
findings of some narrowing of the intervertebral disc spaces 
at L4-L5 and L5-S1 and spurring at the inferior portion of 
L4.  

3.  The veteran's service-connected residuals of back injury, 
including degenerative changes, do not result in more than 
severe intervertebral disc syndrome; an electromyography 
examination (EMG) in September 1999 revealed only minimal 
evidence of a mild left L5 radiculopathy.

4.  The veteran's service-connected residuals of fractured 
left (minor) humerus, prior to September 28, 1999, were 
manifested by: no objective evidence of swelling, atrophy, 
deformity, non-union or malunion; and subjective complaints 
of pain on use and motion; X-ray examination of the left 
(minor) humerus revealed a healed mid-shaft fracture of the 
humerus. 

5.  The veteran's service-connected connected residuals of 
fractured left (minor) humerus, from September 28, 1999, are 
manifested by: left shoulder abduction to 90 degrees, 
external rotation to 55-60 degrees and internal rotation to 
90 degrees; no atrophy or fasciculations; and subjective 
complaints of severe pain, weakness and fatigability.  X-ray 
examination of the left humerus revealed an offset type of 
union of the fracture at the central third portion of the 
humerus. 

6.  The veteran's service-connected residuals of fractured 
left (minor) radius, with mild degenerative spurring of the 
left elbow, are currently manifested by: a limited range of 
motion of the left forearm from 40 degrees extension to 135 
degrees flexion; no atrophy or fasciculations; no heat, 
inflammation or break in the skin; a well-healed, nontender 
dorsal scar, 4.5 inches in length, on the left forearm; and 
subjective complaints of severe pain.

7.  X-ray examination of the left forearm revealed an 
increase in the radial bow; a plate and four screws in 
position; and an exuberant callous formation at the site of 
the old healed fracture, without bridging across the 
interosseous humeri, "which is excellent."

8.  The veteran's service-connected connected residuals of 
skin graft, right iliac crest, are currently manifested by a 
well-healed, nontender, three-inch anterior/superior iliac 
scar on the right, resulting in no limitation of motion or 
function.

9.  The veteran's service-connected connected left (minor) 
radial nerve palsy is currently manifested by no more than 
moderate incomplete paralysis of the left (minor) upper 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 40 percent for service-connected residuals of back injury, 
including degenerative changes, have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-476, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.321(b)(1) and Part 4, including §§ 4.7, 4.10, 
4.40, 4.45, 4.71a and Diagnostic Codes 5003, 5010, 5289, 5292 
and 5295 (2000).

2.  The criteria for a compensable disability rating for 
service-connected residuals of fractured left (minor) 
humerus, prior to September 28, 1999, have not been met. 38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-476, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R., Part 4, including 4.7, 4.10, 4.40, 4.45, 4.56, 4.71, 
Diagnostic Code 5202 (2000).

3.  The criteria for an increased disability rating in excess 
of 20 percent for service-connected residuals of fractured 
left (minor) humerus, from September 28, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-476, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107); 38 C.F.R. § 3.321(b)(1) and Part 4, 
including §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.71, Diagnostic 
Code 5202 (2000).

4.  The criteria for an increased disability rating in excess 
of 10 percent for service-connected residuals of fractured 
left (minor) radius, with mild degenerative spurring of the 
left elbow, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-476, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321(b)(1) 
and Part 4, including §§ 4.7, 4.10, 4.40, 4.45, 4.71, Plate 
I, 4.71a, Diagnostic Codes 5003, 5010 and 5206 (2000).

5.  The criteria for a compensable disability evaluation for 
the appellant's service-connected residuals of skin graft, 
right iliac crest, have not been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-476, § 4, 114 Stat. 2096, 2098-99 (2000)(to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 
3.321(b)(1) and Part 4, including §§ 4.7, 4.10, 4.31, 4.71a, 
Diagnostic Code 7805 (2000).

6.  The criteria for an increased disability rating in excess 
of 20 percent for service-connected left (minor) radial nerve 
palsy have not been met. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-476, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321(b)(1) and 
Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8514 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
appellant is entitled to have his claims adjudicated in 
accordance with this legislation.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of the appellant's 
claims for increased disability ratings herein. See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has 
obtained all relevant medical evidence identified by the 
appellant, and has scheduled the appellant for all necessary 
medical examinations to determine the severity of his 
service-connected conditions.  The Board concludes, 
therefore, that no prejudice to the appellant will occur by 
the Board's consideration of these issues at this time. See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  All relevant facts have been properly developed and 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2000). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).  

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2000).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (2000).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Residuals of Back Injury, including Degenerative Changes

The veteran's service-connected low back disorder, with 
degenerative joint disease, is currently evaluated as 40 
percent disabling pursuant to Diagnostic Codes 5010, 5292 - 
5295.  According to Diagnostic Code 5010, traumatic arthritis 
is to be evaluated as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis is to be evaluated based 
on the limitation of motion of the joint, but if the disorder 
is noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Thus, because traumatic 
arthritis is evaluated under diagnostic codes which provide 
for ratings based on limitation of motion, the evaluation 
assigned for such disability must take into account the 
decision of the United States Court of Appeals for Veterans 
Claims in DeLuca, 8 Vet. App. 202, in the evaluation of these 
disabilities.
i.  Diagnostic Codes 5289 and 5289

Pursuant to Diagnostic Code 5292, relating to limitation of 
motion of the lumbar spine, a 40 percent disability rating is 
warranted for a severe limitation of motion of the lumbar 
spine.  This is the highest disability rating under this code 
section.  An ankylosed spine is rated pursuant to Diagnostic 
Code 5289.  Under Diagnostic Code 5289, a 40 percent 
disability rating is warranted for a lumbar spine ankylosed 
in a favorable position.  A 60 percent disability rating, the 
highest under this code section, is warranted for an 
ankylosed lumbar spine in an unfavorable position.

ii.  Diagnostic Code 5293

Diagnostic Code 5293 is used for rating intervertebral disc 
syndrome.  In determining the proper evaluation for 
degenerative disc disease, consideration is given to the 
following: postoperative results of surgery, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc(s), and the frequency and severity of 
attacks.  The veteran's current disability rating of 40 
percent contemplates a severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief. 38 C.F.R. 
Part 4, § 4.71a-26, Diagnostic Code 5293 (2000).  The next 
higher rating of 60 percent contemplates a pronounced 
intervertebral disc syndrome with persistent symptoms.

The ratings criteria outlined in Diagnostic Code 5293, 
suggest that intervertebral disc syndrome is a disorder 
characterized by certain neurological symptoms and that 
attacks of these symptoms recur with greater or lesser 
frequency and that these attacks are punctuated by periods of 
intermittent relief of varying duration. See VA O.G.C. Prec. 
Op. 36-97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, 
codified at 38 C.F.R. 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc."').  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

In addressing Diagnostic Code 5293, VA General Counsel has 
concluded that this rating section involves a component of 
limitation of range of motion, and therefore, a veteran could 
not receive a separate rating for intervertebral disc 
syndrome and also be rated under Diagnostic Code 5292, 
relating to limitation of motion of the spine, because to do 
so would constitute evaluation of an identical manifestation 
of the same disability under two different diagnoses.  See 
38 C.F.R. §§ 4.7, 4.14 (2000); VAOPGCPREC 36-97 (December 12, 
1997).  However, because Diagnostic Code 5293 does contain a 
limitation of motion component, the Board must apply 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  See 
VAOPGCPREC 9-98 (August 14, 1998); Smallwood v. Brown, 10 
Vet. App. 93, 99 (1999).
iii.  Diagnostic Code 5295

Diagnostic Code 5295 is used for rating lumbosacral strain.  
A 40 percent disability rating, the highest rating available 
under this code section, is warranted for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
ostelo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In reaching its decision, the Board has conducted a thorough 
review of the veteran's claims files.  The report of the 
veteran's most recent VA examination, performed in September 
1999, noted the veteran's inservice history of injuries 
following a car accident.  The report also noted a detailed 
history of the veteran's injuries in the years following that 
accident.  Physical examination results, in pertinent part, 
revealed:

The patient arose slowly and in waxen 
fashion in the waiting room, and walked 
slowly and with a marked limp on the left 
lower extremity.  The patient was wearing 
a neck collar.  It was worn with the 
Velcro fastening strap in the front.  He 
has a mesh pad over the left elbow.  He 
carried his cane in the right hand and 
was dependent on the cane.  He also had a 
back brace for the low back which showed 
signs of severe wear and soilage, as did 
the neck support.  The patient had a 
great deal of exhalations and expirations 
during various phases of the physical 
which was his manifestation of expression 
or discomfort.  

The patient was disrobed with the 
exception of his shorts.  He had a 
tendency to lean on the examining table 
heavily with the right upper extremity.  
He stood with the knees flexed 15 - 20 
degrees.  When asked to indicate the area 
of pain in his back, he indicated a very 
broad area between the lower ribs, 
central lumbar area, and lumbosacral 
area.  On forward flexion, the patient 
was asked to declare his point of pain.  
He stated that his pain started during 
inception of all ranges.  From the flexed 
position described, with the knees 
flexed, he was able to flex forward 
approximately 10 degrees at which point 
he stated that was his end range.  
Extension was accomplished with knees and 
hips, rather than back motion, and he 
showed a rod-like extension of 
approximately 5 degrees.  Side-bending to 
the right and left showed a range of 
approximately 5 degrees.  When asked to 
rotate the spine, the patient performed 
no rotation.  

I would anticipate an expected range of 
motion with this patient's age and build 
to be approximately 80 degrees forward 
flexion, side-bending 40 degrees, and 
extension 20 - 30 degrees, rotation 20 - 
30 degrees.
 
The patient stated that he would not be 
able to toe-walk or heel-walk because it 
caused pain in his back.  The patient had 
a 1+ pitting edema in the pretibial area 
in the lower extremities.  In the sitting 
position, sitting leverage tests were 
slightly positive on the left, negative 
on the right.  He accomplished the action 
of sitting and assuming the supine 
position with a great deal of gasping 
because of his discomfort.  His reflexes 
responded 4+ at knees and 3+ at ankles.  
In the supine position, straight leg 
raising caused the patient to express 
pain at approximately 30 - 40 degrees in 
the horizontal position of 0.  This was 
present bilaterally at similar levels.  
Lasegue maneuver did not augment the pain 
or create sciatic pain.  

Sensory evaluation revealed the patient 
to be hypalgesic and hypesthesic from the 
lower abdominal area to include the 
entire right and left lower extremities.  
This, of course, does not correspond to a 
spinal nerve or peripheral nerve, and was 
not accompanied by any muscle paralysis.  
Palpitating the patient's musculature 
during attempts to toe-walk and heel-walk 
revealed excellent nerve supply to the 
muscles involved.  Circumferential 
measurements at similar levels revealed 
20 inches at the thighs and 17 inches at 
the calves bilaterally.  There was a 3 
inch anterior/superior iliac scar on the 
right, well-healed and non-tender.  Heel-
to-knee test was positive bilaterally for 
low back pain.  Provacative test was 
negative.  The patient used his hands to 
move the legs on the table during various 
changes in position.

X-ray examination of the lumbar spine revealed:

[N]arrowing of the interspace between L5 
and S1.  There is a bifid spinous process 
of S1.  Spurring is present of the 
inferior portion of the body of L4.  The 
sacroiliac joints are open.  There is an 
irregularity of the right iliac crest.  
Some thinning and extension of the edges 
of the facets between L4-5 and L5-S1 are 
present.

The report concluded, in part, with impressions of: (1) 
degenerative discopathy, L5-S1; (2) degenerative spurring, 
L4; (3) spina bifida process, S1, congenital; (4) 
intermittent radiculitis, right and left lower extremity; and 
(5) degenerative joint disease, facets, L5-S1, L4-L5.  The VA 
examiner further commented that the low back showed no 
evidence of swelling, muscle spasm, ankylosis or fixation, 
subluxation, lateral instability, dislocation, or deformity.  
He also noted that the veteran's complaints of pain during 
the examination hampered efforts to get a complete range of 
motion of the spine, which was clearly limited.  The report 
stated:

The patient's history would indicate that 
he has episodic pain that makes it 
impossible for him to freely move for 
several days before he is relieved by 
medication.

The patient's responses in the opinion of 
the examiner, make it impossible to 
establish a degree of limitation of 
normal functioning caused by pain.  Range 
of motion was tested.  The patient's 
responses were guarded.  The patient's 
efforts during manual muscle evaluation 
were impossible to evaluate.  

The report of a VA neurological examination, also performed 
in September 1999, noted that the veteran ambulated from the 
waiting room area to the examination room area using a cane 
and limping.  It also noted that he was wearing a back and 
neck brace.  The report of this examination noted:

Motor:  Examination of the upper 
extremities does not reveal any atrophy 
or fasciculations.  There is give-way 
type weakness of every major muscle group 
in the left upper extremity, which 
appears to be nonphysiological.  Strength 
and muscle tone of all major muscle 
groups in the right upper extremity 
within normal limits.  In the lower 
extremities, there is good muscle bulk 
with no atrophy or fasciculations noted.  
Strength and muscle tone of all major 
groups in both lower extremities within 
normal limits.  No limb or gait ataxia 
was noted.  Sensory:  Proprioception is 
intact in both feet.  Touch sensation is 
intact in all four extremities.  On 
sensory testing of pain with a sharp 
object, this man inconsistently alleged 
to have sensory loss in a patchy 
distribution involving all four 
extremities.  His reporting of this was 
very inconsistent.  This is considered to 
be nonanatomical and nonphysiological and 
unreliable.  Reflexes: Biceps, triceps, 
patellar, Achilles tendon jerks 2+ and 
symmetrical.  Plantar response flexor 
bilaterally.  

This examiner cannot state with any 
validity whether or not this man appeared 
to be in pain during the examination.  
His paraspinous muscles were examined in 
the lumbar area and he did not appear to 
have any significant muscle spasm in that 
area.  Throughout his examination, he 
would moan and jump if he was touched 
with a fingertip over any part of his 
body.  Any interpretation of whether or 
not this man appeared to be in pain is 
considered unreliable by this examiner.

The VA examiner concluded with an impression of chronic low 
back pain.  

The report of an electromygraph examination, performed in 
September 1999, revealed minimal evidence of a mild left L5 
radiculopathy and no definite evidence of left L2-L4 or S1 
radiculopathy.  A new patient evaluation, dated in July 1999, 
was received from Ozark Spine and Orthopaedic Specialists, 
P.A.  This evaluative report noted the veteran's complaints 
of pain in his entire spinal system.  Physical examination 
revealed a stooped forward appearance and a decreased range 
of motion of the lumbar spine.  Neurological examination of 
the upper extremities was grossly within normal limits.  
Examination of the lower extremities revealed bilateral 
Babinskis and "maybe a trace clonus and hyperactive 
reflexes."  The report concluded with diagnosis of cervical 
and lumbar discogenic pain in the face of a slightly abnormal 
neurological examination.  The report of a magnetic resonance 
imaging examination of the lumbar spine, performed in July 
1999, revealed an impression of diffuse bulging of the L5-S1 
intervertebral disk without evidence of intervertebral disk 
herniation or spinal stenosis.

Medical treatment reports, dated June 1991 through August 
1999, were obtained from a variety of sources, including R. 
Bailey, D.O. and VA medical centers in Fayetteville and 
Little Rock, Arkansas.  A review of these records revealed 
treatment for a variety of conditions, including multiple 
visits for chronic low back pain.  The report of an 
electromyograph, performed in December 1996, noted an 
impression of normal study, with no electrodiagnostic 
evidence of right lumbar radiculopathy.

Records were also retrieved from the Social Security 
Administration (SSA).  A decision from SSA, dated in November 
1997, concluded that the veteran's disabilities were 
"severe" and entitled him to disability insurance benefits.  
The decision listed the following impairments in its findings 
section:

[D]epression as evidenced by loss of 
interest in almost all activities, sleep 
disturbance, decreased energy, and 
difficulty concentrating.  He has 
borderline mental functioning, somatic 
preoccupation, and aggressive and hostile 
personality traits.  He suffers from 
chronic pain in his neck, back, legs, and 
arms.  There is marked restriction of 
activities of daily living.  There have 
been frequent deficiencies of 
concentration, persistence and pace, 
resulting in failure to complete tasks in 
a timely manner.

After a thorough review of the evidence of record, the Board 
concludes that the 40 percent disability rating currently 
assigned to the veteran's service-connected low back 
disorder, with degenerative joint disease, is appropriate and 
that a higher disability evaluation is not warranted.  
Although clearly limited in motion, the veteran's spine 
exhibited forward flexion to 10 degrees, backward extension 
to 5 degrees and side bending to the right and left of 5 
degrees.  The report of his VA physical examination, 
performed in September 1999, found no evidence of swelling, 
muscle spasm, ankylosis or fixation, subluxation, lateral 
instability, dislocation, or deformity.  It also noted that 
palpating the veteran's musculature during attempts to toe-
walk and heel-walk revealed excellent nerve supply.  The 
veteran's most recent neurological examination, performed in 
September 1999, noted that the strength and muscle tone of 
all major muscle groups in both lower extremities were within 
normal limits.  The VA examiner also found no limb or gait 
ataxia, and stated that the veteran "inconsistently alleged 
to have sensory loss in a patchy distribution involving all 
four extremities.  His reporting of this was very 
inconsistent.  This is considered to be nonanatomical and 
nonphysiological."  The examiner also stated that "[t]here 
is no objective clinical evidence of a lumbosacral 
radiculopathy at this time nor of any neurological deficit 
related to this man's chronic low back pain."  A subsequent 
EMG examination, performed in September 1999, revealed only 
minimal evidence of a mild left L5 radiculopathy.  X-ray 
examination of the lumbar spine, performed in September 1999, 
revealed narrowing at L5-S1, spurring at the inferior portion 
of L4, and some thinning between L4-L5 and L5-S1.

In evaluating the appellant's claim, the Board also 
considered functional impairment of the lumbar spine due to 
pain, including the extent to which the veteran's pain has 
been shown to adversely affect the ability of the body to 
function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. § 4.10 (2000).  Functional 
loss contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (2000). See also DeLuca, 
supra.  The objective findings of record do not show any 
wasting or atrophy of the muscles that would provide evidence 
of any disuse of the lumbar spine.  The report of the 
veteran's VA neurological examination, performed in September 
1999, noted that "there is good muscle bulk with no atrophy 
or fasciculations noted" in the lower extremities.  It also 
noted that "[s]trength and muscle tone of all major muscle 
groups in both lower extremities within normal limits."  
Finally, the report stated that "[e]xamination of the upper 
extremities does not reveal any atrophy or fasciculations."  
Although the Board acknowledges that the range of motion of 
the veteran's spine is severely limited, that is contemplated 
in the assigned disability rating.  In this regard, 
Diagnostic Code 5289, used in rating ankylosis of the spine, 
provides for a 40 percent disability for an ankylosed spine 
in a favorable position.  

The Board has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
appellant raised them. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this regard, there is simply no showing of 
pronounced intervertebral disc syndrome with persistent 
symptoms to warrant a 60 percent disability rating under 
Diagnostic Code 5293.  Moreover, a higher rating is not 
available under Diagnostic Code 5295, relating to lumbosacral 
strain, or Diagnostic Code 5292, relating to limitation of 
motion of the lumbar spine.  The Board therefore concludes 
that the disability evaluation currently assigned accurately 
reflects the degree of disability produced as a result of the 
appellant's lumbar spine pathology, including complaints 
intermittent severe back pain.  The evidence for and against 
the claim is not in relative equipoise; therefore no 
reasonable doubt issue is raised. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-476, § 4, 114 Stat. 
2096, 2098-99 (2000)(to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.102 (2000).

In reaching its decision in this matter, the Board considered 
the application of an extraschedular rating. The applicable 
law in this regard provides the following:

To accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service- connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization 

as to render impractical the application 
of the regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2000).  

The schedular evaluations in this case are not inadequate.  A 
higher disability rating, to 60 percent, is provided for 
certain manifestations of the service-connected low back 
disorder, with degenerative joint disease, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  It is not shown by the 
evidence that the veteran has required hospitalization in the 
recent past for his low back disability.  The Board also 
notes that the veteran's service-connected low back disorder, 
with degenerative changes, standing alone, does not cause 
marked interference with employment.  At the hearing before 
the RO in December 1997, the veteran testified that he had 
worked full time two years prior.  He also testified that he 
has recently worked on a self-employed, part-time basis, as a 
tour guide.  Although the veteran has been found disabled by 
SSA, their conclusion was based in large part upon 
nonservice-connected disabilities.  While SSA determinations 
are evidence that VA must consider, they are not controlling 
on VA, because the laws and regulations involved provide for 
significant differences in the determination of disabilities 
under the SSA and VA systems.  Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  In the absence of any evidence which 
reflects that this disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, an extraschedular rating on the basis of employment 
handicap is not in order.

B. Residuals of Fractured Left (Minor) Humerus
i.  Prior to September 28, 1999

Prior to September 28, 1999, the RO has assigned the 
appellant's service-connected residuals of fractured left 
(minor) humerus a noncompensable (0 percent) disability 
rating under the provisions of Diagnostic Code 5202 for 
impairment of the humerus.  Diagnostic Code 5202 provides for 
a 20 percent rating for malunion of the humerus of the minor 
arm with moderate deformity or if there are infrequent 
episodes of dislocation of the minor shoulder and guarding of 
arm movement at the shoulder level.  Where there is a fibrous 
union of the humerus in the minor extremity, a 40 percent 
evaluation is contemplated.  Nonunion of the humerus (false 
flail joint) of the minor extremity warrants assignment of a 
50 percent evaluation, and a loss of the head of the humerus 
(flail shoulder) of the minor extremity warrants assignment 
of a 70 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2000).

Diagnostic Code 5200, relating to ankylosis of scapulohumeral 
articulation, provides that a 20 percent disability rating is 
warranted for ankylosis of scapulohumeral articulation in a 
favorable position, with abduction to 60 degrees, so that the 
mouth and head can be reached. A 30 percent disability rating 
is warranted for ankylosis of the scapulohumeral articulation 
in an intermediate position, between favorable and 
unfavorable. A 30 percent disability rating is assigned for 
ankylosis of the scapulohumeral articulation in an 
unfavorable position, with abduction limited to 25 degrees 
from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2000).

Diagnostic Code 5201 contemplates limitation of motion of the 
arm. Pursuant to Diagnostic Code 5201, a 20 percent 
disability rating is warranted when the range of motion of 
the minor arm is limited to shoulder level. A 30 percent 
evaluation may be assigned when the range of motion of the 
minor arm is restricted to 25 degrees from the side. 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2000); see also 38 
C.F.R. § 4.71, Plate I (2000).

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula manifested by malunion warrants a 10 percent 
disability evaluation.  Where there is nonunion without loose 
movement, a 10 percent disability evaluation is warranted. 
Where there is nonunion with loose movement, a 20 percent 
disability evaluation is warranted. A 20 percent disability 
evaluation is also warranted for impairment manifested by 
dislocation of the clavicle or scapula. 38 C.F.R. 4.71a, 
Diagnostic Code 5203 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the appellant's service-connected residuals of 
fractured left (minor) humerus, prior to September 28, 1999, 
was appropriately evaluated as noncompensably disabling.  At 
the hearing before the RO, conducted in December 1997, the 
veteran testified that he frequently loss complete use of his 
left arm.  A bone imaging scan, performed in February 1996, 
revealed a focal area of mildly increased activity within the 
mid shaft of the left humerus, which was less prominent than 
previously.  A treatment report, dated in July 1997, noted 
the veteran's complaints of left shoulder pain, which popped 
at times.  No objective findings were indicated.  A VA 
examination for joints, performed in December 1995, failed to 
list any objective evidence of abnormaltity or painful motion 
related to the service-connected residuals of fractured left 
(minor) humerus.  No evidence of swelling, atrophy, 
deformity, non-union or malunion was indicated.  X-ray 
examination of the left humerus, performed in December 1995, 
revealed a healed fracture, mid shaft, of the humerus.  The 
report noted that it is slightly offset but is in good axial 
alignment.  

While the Board acknowledges that the evidence of record 
relating to the veteran's service-connected residuals of 
fractured left (minor) humerus, prior to September 28, 1999, 
is somewhat lacking in detail, the available information of 
record fails to support the veteran's claim for a compensable 
disability evaluation.  The evidence of record does not show 
a malunion of the humerus of the minor arm with moderate 
deformity, or infrequent episodes of dislocation of the minor 
shoulder and guarding of arm movement at the shoulder level.

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  However, the pain the 
appellant complained of was not shown on objective 
examination.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain. 
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board concludes that the preponderance of the evidence in 
this case is against a compensable evaluation for the 
appellant's left shoulder disability prior to September 28, 
1999.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-476, § 4, 114 Stat. 
2096, 2098-99 (2000)(to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5202 
(2000).
ii.  From September 28, 1999

The RO has currently assigned the appellant's service-
connected residuals of fractured left (minor) humerus a 20 
percent disability rating, effective September 28, 1999, 
under the provisions of Diagnostic Code 5202 for impairment 
of the humerus.  Diagnostic Code 5202 provides for a 20 
percent rating for malunion of the humerus of the minor arm 
with moderate deformity or if there are infrequent episodes 
of dislocation of the minor shoulder and guarding of arm 
movement at the shoulder level. Where there is a fibrous 
union of the humerus in the minor extremity, a 40 percent 
evaluation is contemplated.  Nonunion of the humerus (false 
flail joint) of the minor extremity warrants assignment of a 
50 percent evaluation, and a loss of the head of the humerus 
(flail shoulder) of the minor extremity warrants assignment 
of a 70 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2000).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I (2000).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id.

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran's service-connected 
residuals of fractured left (minor) humerus are most 
appropriately rated as 20 percent disabling.  The veteran's 
most recent VA general physical examination, performed in 
September 1999, noted the veteran's complaints of an 
inability to use his left arm at times, to an extent that he 
is unable to use it to button his clothing.  He also 
indicated that the pain is very severe at times and that he 
occasionally wears a sling to relieve discomfort in the left 
upper extremity.  Physical examination of the left shoulder 
revealed abduction to 90 degrees; external rotation to 55-60 
degrees; internal rotation to 90 degrees.  The report noted 
pain on the onset of motion and at the extremes.  Strength 
testing revealed inconsistent resistance from the veteran, 
which did not match the muscle bulk and tone that the veteran 
had, and was deemed invalid.  X-ray examination of the left 
humerus revealed an offset type of union of the fracture of 
the central third.  The alignment was good and no 
pathological process was indicated.  The VA examiner noted 
the following impression, in part, "[u]nion and alignment of 
the humerus has been attained and in other cases, this has 
given rise to a functional above-the-elbow unit."

In making its determination herein, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca, 8 Vet. App. 
202.  The evidence shows that the veteran's left shoulder 
complaints consist primarily of pain on use, with weakness 
and fatigability.  Nevertheless, the report of his VA 
neurological examination, performed in September 1999, 
indicated that "[e]xamination of the upper extremities does 
not reveal any atrophy or fasciculations."  The VA general 
physical examination report, dated in September 1999, noted 
that the veteran's left and right biceps, at similar points, 
each measured 13 inches.  Although the range of motion of the 
veteran's left shoulder is limited, it still does not meet 
the criteria for a compensable limitation of motion of the 
arm under Diagnostic Code 5201.  While the veteran certainly 
experiences some functional loss as a result of his left 
shoulder condition, the rating schedule does not require a 
separate rating for pain. Spurgeon, 10 Vet. App. 194; 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
the appellant raised them. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, there is no evidence of ankylosis 
for evaluation pursuant to Code 5200.  Limitation of motion 
has not been shown to midway between the side and shoulder 
level for evaluation pursuant to Code 5201, and there is no 
evidence of impairment of the humerus for evaluation pursuant 
to Code 5202.

The veteran's contentions on appeal have been accorded 
careful and compassionate consideration; however, the Board 
finds that the recent medical findings discussed above are 
more probative of the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
the Board concludes the preponderance of the evidence in this 
case is against the criteria for the next higher schedular 
evaluation for a left shoulder disorder. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-476, § 4, 114 Stat. 2096, 2098-99 (2000)(to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5202 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
As noted above, Diagnostic Code 5203 allows for an 
alternative rating based on the impairment of function of a 
contiguous joint.  Thus, a separate rating for the veteran's 
limitation of motion in the left shoulder would not be 
permitted. See 38 C.F.R. § 4.14 (2000); VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97) and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).

The Board further notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2000).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  In this 
regard, the schedular evaluation in this case is not shown to 
be inadequate.  In view of these findings discussed above and 
in the absence of evidence of extraordinary symptoms, the 
undersigned concludes that the schedular criteria adequately 
contemplates the nature and severity of the appellant's left 
shoulder disorder and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" shoulder 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required frequent hospitalizations for his left 
shoulder disorder.  In addition, there is no recent record of 
significant or regular outpatient treatment for this 
disability. With respect to employment, there is no evidence 
within the record to establish that the appellant's service-
connected residuals of fractured left (minor) humerus has 
interfered with his employability beyond that which is 
contemplated by the currently assigned 20 percent evaluation.  
As such, it cannot be concluded that the overall disability 
picture presented by the evidence in the claims folder 
reflects "marked interference" in employment.  In the absence 
of any evidence which reflects that this disability is 
exceptional or unusual to the extent that the regular 
schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

C.  Residuals of Fractured Left (Minor) Radius with 
Mild Degenerative Spurring of the Left Elbow

The RO evaluated the veteran's service-connected residuals of 
fractured left (minor) radius with mild degenerative spurring 
of the left elbow as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5206 (2000).  Pursuant to 
Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  When the limitation of motion 
of the joint involved is noncompensable under the appropriate 
Diagnostic Code for limitation of motion, a 10 percent 
disability rating is appropriate for the arthritic joint 
affected by limitation of motion.  Such noncompensable 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent evaluation; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5206.

In addition to the above, the Board has considered potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the major forearm to 90 degrees warrants a 30 percent 
evaluation; limitation of extension of the major forearm to 
100 degrees warrants a 40 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2000).

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved. 38 
C.F.R. 4.71a, Diagnostic Code 5209 (2000).

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 50 percent evaluation when the major upper 
extremity is involved. 38 C.F.R. 4.71a, Diagnostic Code 5210 
(2000).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment. A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower half. 
A 30 percent evaluation requires nonunion in the upper half 
of the major extremity with false movement and without loss 
of bone substance or deformity, and a 40 percent evaluation 
requires loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity. 38 C.F.R. Part 4, Diagnostic Code 
5211.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 10 percent 
evaluation is warranted for nonunion of the radius with bad 
alignment. A 20 percent evaluation requires nonunion of the 
radius of the major or minor upper extremity in the upper 
half. A 20 percent evaluation is also provided for nonunion 
in the lower half with false movement and without loss of 
bone substance. A 30 percent evaluation requires nonunion in 
the lower half with false movement and with loss of bone 
substance or deformity. 38 C.F.R. Part 4, Diagnostic Code 
5212.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the minor extremity warrants a 20 percent 
evaluation if motion is lost beyond the last quarter of the 
arc and the hand does not approach full pronation.  Bone 
fusion with loss of supination and pronation of the forearm 
of the minor upper extremity warrants a 20 percent evaluation 
if the hand is fixed near the middle of the arc or in 
moderate pronation.  A 30 percent evaluation requires that 
the hand be fixed in hyperpronation or supination. 38 C.F.R. 
4.71a, Diagnostic Code 5213 (2000).

In reviewing the relevant evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
fractured left (minor) radius with mild degenerative spurring 
of the left elbow are appropriately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5206 (2000).  The report of his most recent VA physical 
examination, performed in September 1999, noted the veteran's 
complaints of intermittent severe pain which renders his left 
upper extremity useless.  Physical examination revealed a 
range of motion of the left forearm from 40 degrees extension 
to 135 degrees flexion.  The VA examiner indicated that the 
normal range of motion for the forearm is 0 degrees extension 
to 135 degrees of flexion.  No signs of inflammation, 
increased heat or break in the skin were indicated.  The 
report also noted that "[e]ven light palpation about the 
elbow at any point caused the veteran to violently withdraw 
the elbow."  The report noted the extremes of the ranges 
caused the veteran to complain of pain.  Supination of the 
forearm showed a lack of 10 degrees and pronation was 
complete.  X-ray examination of the left forearm showed an 
increase in the radial bow and a plate and four screws in 
position.  It also revealed an exuberant callous formation at 
the site of the old healed fracture, without any bridging 
across the interosseous humeri, which was noted to be 
"excellent."  Views of the left elbow revealed no 
pathological process.  The report concluded with an 
impression, in pertinent part, of "[u]nion of the forearm 
has been attained.  Alignment and rotation and some bowing 
were present with impairment of the rotation, but the end 
result is functional."

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 10 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5203 (2000).  That is, while the veteran's left forearm 
is symptomatic, including pain and weakness on use, there is 
no clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent.  Although the 
report of his most recent VA neurological examination, 
performed in September 1999, noted give-away type weakness in 
every major muscle group in the left upper extremity, the 
report also noted that no atrophy or fasciculations were 
found.  The VA examiner also commented that "[t]he motor and 
sensory deficits reported by this man on examination are 
nonanatomical and nonphysiological, and they are considered 
unreliable by the examiner."  Thus, the Board concludes that 
the 10 percent disability rating assigned adequately 
compensates the veteran for his service-connected residuals 
of fractured left (minor) radius with mild degenerative 
spurring of the left elbow and for any increased functional 
loss he may experience with physical activities as a result 
of this condition.  See Sanchez-Benitez, supra; DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In making its determination herein, the Board considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath, 1 Vet. App. 589.  However, Diagnostic 
Code's 5210, 5211, 5212, and 5213 do not provide a basis for 
an increased evaluation in excess of the currently assigned 
10 percent.  The veteran's service-connected residuals of 
fractured left (minor) radius with mild degenerative spurring 
of the left elbow is primarily manifest by limitation of 
motion of the left forearm.  There is no medical evidence of 
nonunion of the radius and ulna, with a flail false joint; 
impairment of the ulna characterized by nonunion of the ulna 
in the upper half; impairment of the radius characterized by 
nonunion in upper half; or impairment of supination and/or 
pronation, with limitation of pronation, motion lost beyond 
last quarter of arc, the hand does not approach full 
pronation; or ununited fracture of the head of the radius. 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5210, 5211, 5212, and 5213.

The Board also notes that a separate compensable rating may 
be assigned for the scar resulting from the veteran's left 
forearm surgery. See Esteban, 6 Vet. App. 259.  For a scar to 
be compensable, the veteran would have to show that it was 
either poorly nourished, with repeated ulceration, (38 C.F.R. 
Part 4, Diagnostic Code 7803 (2000)), or tender and painful 
on objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (2000)), or that it caused a "limitation of function of 
the affected body part" (38 C.F.R. Part 4, Diagnostic Code 
7805 (2000)). The Board concludes that since there is no 
evidence of pain, tenderness, ulceration or a limitation of 
function attributable solely to the surgical scar on the 
veteran's left forearm, a separate rating for the veteran's 
scar is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 - 7805.  The veteran's most recent VA physical 
examination, performed in September 1999, noted a well-healed 
and non-tender dorsal scar, 4.5 inches in length, over the 
course of the radius on the left forearm.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  It has not been shown that the 
veteran's service-connected residuals of fractured left 
(minor) radius with mild degenerative spurring of the left 
elbow causes marked interference with employment, or has 
required frequent inpatient care as to render impractical the 
application of regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2000).

Based on the foregoing, the Board finds that the veteran's 
service-connected residuals of fractured left (minor) radius 
with mild degenerative spurring of the left elbow are most 
appropriately evaluated at 10 percent under Diagnostic Codes 
5003, 5010, 5206. See 38 C.F.R. §§ 4.41, 4.59, 4.71a; 
Schafrath, 1 Vet. App. at 595-596.

D.  Skin Graft Right Iliac Crest

The veteran's service-connected residuals of skin graft, 
right iliac crest, are evaluated currently as noncompensable 
(0 percent) under Diagnostic Code 7805.  Diagnostic Code 7805 
provides for the rating of scars based on limitation of 
function of the body part affected by the scar.  In every 
instance where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2000).

Upon review of the record, the Board finds that the veteran's 
service-connected residuals of skin graft, right iliac crest, 
are appropriately evaluated at the noncompensable level.  The 
report of the veteran's most recent VA examination, performed 
in September 1999, noted findings of a well-healed, nontender 
scar, three inches in length, over the right side of the 
anterior/superior iliac.  No limitation of function or motion 
as a result of this scar was indicated.  A VA examination for 
skin, performed in December 1995, noted similar findings, 
including a specific finding of no limitation of function.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath, 1 Vet. App. 589.  In this regard, 
the veteran's condition is not entitled to a compensable 
rating under the alternative codes used for rating scars.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for superficial, poorly nourished scars 
with repeated ulceration, while under Diagnostic Code 7804 a 
10 percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration. 

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  See Veterans Claims Assistance Act of 2000, Pub. L. 
no. 106-476, § 4, 114 Stat. 2096, 2098-99 (2000)(to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.102 
(2000).  Accordingly, entitlement to an increased 
(compensable) disability evaluation for the veteran's 
service-connected residuals of skin graft, right iliac crest, 
has not been shown.

E.  Left (Minor) Radial Nerve Palsy

The RO has assigned a 20 percent disability evaluation for 
the veteran's service-connected left (minor) radial nerve 
palsy, under 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2000).  
Complete paralysis of the musculospiral nerve (radial nerve), 
nondominant (minor) hand, warrants a 60 percent disability 
rating.  Complete paralysis of the musculospiral (radial) 
nerve involves drop of the hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, and the 
loss of synergic motion of extensors impairs the hand grip 
seriously; total paralysis of the triceps occurs only as the 
greatest rarity. See 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(2000).

Incomplete paralysis of the musculospiral nerve warrants a 40 
percent evaluation if the minor hand has severe paralysis, 
and a 20 percent evaluation if the minor hand has either 
moderate or mild paralysis. Id.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given for the nerve. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a, Note preceding 
Diagnostic Code 8510 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the 20 percent disability rating currently 
assigned to the veteran's service- left (minor) radial nerve 
palsy is appropriate and that a higher disability evaluation 
is not warranted.  The report of his most recent VA 
neurological examination, performed in September 1999, 
revealed no atrophy or fasciculations in the upper extremity.  
It also noted give-away type weakness of every major muscle 
group in the left upper extremity, "which appears to be 
nonphysiological."  Touch sensation was intact in all four 
extremities.  Sensory testing of pain with a sharp object 
revealed inconsistent responses from the veteran, 
"considered to be nonanatomical and nonphysiological and 
unreliable."  Reflexes of the biceps, triceps and patellar 
were 
2+ and symmetrical.  The VA examiner concluded with the 
following impression:

I suspect that this man does have a 
neuropathy of the cutaneous branch of the 
left radial nerve, resulting in some 
sensory loss involving the distribution 
of this nerve and over the dorsum of the 
left hand.  However, his motor and 
sensory examinations are considered to be 
so unreliable that this diagnosis cannot 
be definitely made based on this 
examination.  The motor and sensory 
deficits reported by this man on 
examination are nonanatomical and 
nonphysiological, and they are considered 
unreliable by the examiner.

The report of a subsequent electromyography examination and 
nerve conduction study, performed in September 1999, revealed 
an impression of "[m]ild, incomplete neuropathy of the left 
radial nerve in the forearm that involves primarily the 
dorsal sensory branch, and motor branches to some of the 
distal forearm extensor muscles." 

A new patient evaluation, dated in July 1999, from Ozark 
Spine and Orthopaedic Specialists, P.A., indicated that 
neurological examination of the upper extremities was grossly 
within normal limits.

The veteran's prior VA examination for peripheral nerves, 
conducted in December 1995, noted the following findings 
concerning the veteran's left upper extremity: some weakness 
in dorsiflexion; weak to moderate grip strength; fair to good 
fist formation; and good fingering. The report also noted 
mild wrist drop and absent deep tendon reflexes at the left 
wrist.  No sensory defects were indicated. The report 
concluded with a diagnosis of mild radial nerve palsy with 
some muscle wasting of the forearm and wrist and slight wrist 
drop.

The foregoing, in the Board's view, are indicative of no more 
than a moderate incomplete paralysis the left (minor) radial 
nerve.  Thus, the Board concludes that the 20 percent 
disability rating presently assigned the veteran's service-
connected left (minor) radial nerve palsy is appropriate 
under the provisions of Diagnostic Code 8514.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected left (minor) radial nerve palsy.

ORDER

Entitlement to an increased disability evaluation, in excess 
of 40 percent, for service-connected residuals of back 
injury, including degenerative changes, is denied.

Entitlement to a compensable disability evaluation, prior to 
September 28, 1999, for service-connected residuals of 
fractured left (minor) humerus, is denied.

Entitlement to an increased disability evaluation in excess 
of 20 percent, from September 28, 1999, for service-connected 
residuals of fractured left (minor) humerus, is denied.

Entitlement to an increased disability evaluation in excess 
of 10 percent for service-connected residuals of fractured 
left (minor) radius, with mild degenerative spurring of the 
left elbow, is denied.

Entitlement to a compensable disability evaluation for 
service-connected residuals of skin graft, right iliac crest, 
is denied.

Entitlement to an increased disability evaluation in excess 
of 20 percent for service-connected left (minor) radial nerve 
palsy is denied.


REMAND

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


A.  Service Connection for PTSD

i.  Changing Regulation - 38 C.F.R. § 3.304(f)

While this appeal was pending, the applicable regulations 
pertaining to service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f) (2000)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f)(1998).  Under the current regulation, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f)(2000).

Regarding the first element (a diagnosis), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

Regarding an inservice stressor, the Court determined that 
the evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the appellant "engaged in combat with the 
enemy."  The Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the appellant was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the appellant's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen, 10 Vet. App. 128.  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." 

ii.  Need for Additional Evidence 

After a thorough review of the appellant's claims file, the 
Board concludes that the VA has a duty to provide further 
assistance in the development of facts pertinent to the 
appellant's claim. Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2099 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A).  The Board 
has reached this conclusion for several reasons.  First, the 
Board believes that additional medical records concerning the 
veteran's psychiatric condition may be available in this 
matter.  Second, the veteran's December 1995 VA psychiatric 
examination was fundamentally flawed in that it was performed 
without consideration or review of the veteran's prior 
medical treatment records and based solely upon the veteran's 
own statements.  Finally, as noted above, there has been a 
significant change in the law relating to PTSD during the 
course of this appeal.

B.  Service Connection for Arthritis of the Neck and Legs

In April 2000, the RO issued a supplemental statement of the 
case which found the veteran's claim for service connection 
for arthritis of the neck and legs to be not well grounded.  
As noted above, the Veterans Claims Assistance Act of 2000 
has eliminated the concept of a well-grounded claim. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2099 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).   Accordingly, the RO should reconsider 
the veteran's claim for service connection for arthritis of 
the neck and legs under this newly enacted legislation. 
See also Karnas, 1 Vet. App. 308 (1991).

i.  Supplemental Medical Records

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Furthermore, 
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his arthritis of the 
neck and legs during the course of this appeal.  Thereafter, 
the RO should make an attempt to obtain all records not 
currently in the appellant's claims files. See 38 U.S.C.A. 
§ 5103A(c) (2000).

ii.  Need for an Additional Medical Examination

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claims as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to examine the relationship, if any, between 
the appellant's arthritis of the neck and legs and his active 
duty service or service-connected disabilities pursuant to 
the newly enacted 38 U.S.C.A. § 5103A (2000).  

C.  Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability due to Service-Connected 
Disabilities.

Because the outcome of the adjudication of the veteran's 
claims for service connection may affect whether he may be 
considered for a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a) -- the Board finds 
that this claim is inextricably intertwined with the 
veteran's claims for service connection and must be deferred 
pending the results of the RO's action.  The Board also notes 
that based upon the passage of time during the course of this 
appeal, the RO should attempt to obtain updated medical and 
employment information from the veteran as outlined below.

Accordingly, this case is REMANDED for the following:

1. The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD and arthritis of the legs and 
neck.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's service medical 
records, the RO should clearly certify 
this in the appellant's claims file.
 
2.  The RO should solicit from the 
appellant a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  The appellant should be 
asked to provide specific details of the 
claimed stressful event(s) during 
service, including dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  If deemed necessary based on 
the information provided by the 
appellant, the RO should arrange for 
verification (by the U. S. Armed Services 
Center for Research of Unit Records, or 
other appropriate records depository) of 
any detailed stressor information 
provided.  The RO should also inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors.  

3.  The RO must then make a specific 
determination whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must determine whether he "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify such stressor.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the appellant 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD based on such stressor(s), pursuant 
to the newly enacted 38 U.S.C.A. §  5103A 
(2000).  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.

5.  The RO is instructed to send the 
appellant a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based Upon Unemployability for 
completion.  The appellant is instructed 
to complete the VA Form 21-8940, sign it, 
date it, and return it to the RO for 
adjudication.

6.  The appellant should be afforded a VA 
social and industrial survey to assess the 
appellant's employment history and day-to-
day functioning.  A written copy of the 
report should be inserted into the claims 
folder.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

8.  The RO should then readjudicate the 
appellant's claims for: (1) entitlement to 
service connection for PTSD; and (2) 
entitlement to service connection for 
arthritis of the neck and legs.  
Thereafter, the RO should readjudicate the 
issue of entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities.

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



